WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 15, 2019




In the Court of Appeals of Georgia
 A18A1724. FRANKLIN v. PITTS.

      BROWN, Judge.

      In the second appearance of these parties before this Court, Dedrain Franklin

appeals from the trial court’s order granting summary judgment in favor of Robert

Pitts (“the County”), whom Franklin sued in his official capacity as chairman of the

Fulton County Board of Commissioners. In five enumerations of error, Franklin

asserts that the trial court erred by failing to find that genuine issues of fact existed

with regard to various elements of her claims against the County under the Georgia

Whistleblower Act, OCGA § 45-1-4. For the reasons explained below, we find that

Franklin cannot establish a genuine issue of material fact with regard to essential

elements of her whistleblower claim — adverse employment action and pretext.
      “On appeal, we review the grant or denial of summary judgment de novo,

construing the evidence and all inferences in a light most favorable to the nonmoving

party.” (Citation and punctuation omitted.) Seki v. Groupon, Inc., 333 Ga. App. 319

(775 SE2d 776) (2015). The majority of the relevant facts were delineated in our

previous opinion, addressing a statute of limitation issue, as follows:

             Viewing the evidence in the light most favorable to the plaintiff,
      Franklin has been an employee of the County since 2007, working in the
      health department. In 2011, she became a Financial Systems
      Coordinator, the duties of which included credentialing medical
      providers by submitting information to various care management
      organizations. In that capacity, she collected from providers information
      about their health status, demographics, and various numerical
      identifiers. She had additional responsibilities for credit card payment
      processing that involved handling confidential medical information from
      patients, including their diagnoses and demographics. In March 2012,
      Franklin was moved from a private office to a cubicle.
             That move triggered a series of complaints by Franklin premised
      on the notion that working in a cubicle would expose providers’ and
      patients’ protected health information to the general public in violation
      of the law. In March 2012, she expressed concerns to her supervisors
      that moving to a cubicle could violate the confidentiality requirements
      of the federal Health Insurance Portability and Accountability Act
      [HIPAA]. Later that month, she filed an internal written grievance to
      that effect. In July 2012, the County’s grievance review committee sent
      Franklin a recommended settlement order, approved by the County
      manager, finding that the health department had not erred in its practices
      and thus denying Franklin’s grievance. The grievance committee
      recommended that the health department provide a secured office for
      Franklin or any other employee processing documents containing
      confidential health information.

                                          2
             Franklin contends that she experienced retaliation asa result of her
      grievance. After she filed her grievance, her credit card processing
      duties were assigned to another employee, who was moved from a
      cubicle to an office. Her credentialing duties [also] were assigned to
      another employee. . . .
             Franklin also claims that she experienced other retaliation in her
      day-to-day interactions with management. She contends she was denied
      a request to attend a certain training. . . . Franklin notes that she asked
      to leave work early in December 2012 but that request was denied
      (although she left work early, anyway, and was not disciplined). She
      complains that management ignored other leave requests after she filed
      her grievance, including in early 2013. She points to an April 2014
      incident in which management required an original of her absence
      excuse for some volunteer work, claiming that also was retaliation.
      Franklin also alleges that management required her to submit documents
      for jury duty leave that were not required of others, required a doctor’s
      note after she took one day of intermittent FMLA leave, and generally
      harassed her for an inability to complete her work in a timely manner
      and made it harder for her to do her job; it is not apparent from the
      record when those particular events occurred, however.
             Franklin also claims that the County retaliated by failing to hire
      her for two job transfers [promotions] for which she applied. She
      applied for a program administrator’s position in July 2012 and was
      interviewed in August 2012, but a County official said that she didn’t
      get the job because of her low interview scores. She also applied for a
      health program manager position but was informed by the County’s
      recruiting division on January 25, 2013, that she had not been selected
      because she did not meet the minimum requirements for the position.
      Franklin filed a second grievance that same month, claiming retaliation
      and seeking transfer out of her department, which was denied in June
      2013.

Franklin v. Eaves, 337 Ga. App. 292 (787 SE2d 265) (2016) (Franklin I).



                                          3
       After this Court reversed the trial court’s grant of summary judgment based

upon the expiration of the statute of limitation, Franklin I, 337 Ga. App. at 299-300

(2), the trial court afforded Franklin additional time for discovery before ruling on the

County’s motion for summary judgment. In its order, the trial court concluded that

Franklin failed to establish a genuine issue of material fact with regard to disclosure

of a violation of or noncompliance with HIPAA or a causal link between her alleged

protected activity and any adverse employment action. It also concluded that other

than her denied promotions, she could not establish that she suffered an adverse

employment action, and that with regard to these denied promotions she did not meet

her burden of presenting proof to challenge the legitimate, non-retaliatory reason for

her failure to receive the promotions.

       The Georgia Whistleblower Act precludes a public employer from retaliating

against a public employee for disclosing “a violation of or noncompliance with a law,

rule, or regulation to either a supervisor or a government agency,” or “for objecting

to, or refusing to participate in, any activity, policy, or practice of the public employer

that the public employee has reasonable cause to believe is in violation of or

noncompliance with a law, rule, or regulation.” OCGA § 45-1-4 (d) (2) and (3).

Prohibited retaliation includes:

                                            4
      the discharge, suspension, or demotion by a public employer of a public
      employee or any other adverse employment action taken by a public
      employer against a public employee in the terms or conditions of
      employment for disclosing a violation of or noncompliance with a law,
      rule, or regulation to either a supervisor or government agency.


OCGA § 45-1-4 (a) (5).

      In construing these provisions, we have held that a public employee must

establish “that (1) she was employed by a public employer; (2) she made a protected

disclosure or objection; (3) she suffered an adverse employment action; and (4) there

is some causal relationship between the protected activity and the adverse

employment action. [Cit.]” Murray-Obertein v. Ga. Govt. Transparency & Campaign

Finance Comm., 344 Ga. App. 677, 680-681 (812 SE2d 28) (2018). When analyzing

claims brought under the Georgia Whistleblower Act, we apply the same burden-

shifting analysis established by the United State Supreme Court for retaliation cases

brought under Title VII of the Civil Rights Act of 1964. See McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802-803 (II) (93 SCt 1817, 36 LE2d 668) (1973);




                                         5
Tuohy v. City of Atlanta, 331 Ga. App. 846, 848-850 (1) (771 SE2d 501) (2015).1

Under this framework,

      the plaintiff must first make a prima facie case of retaliation. If the
      plaintiff makes a prima facie case, the burden of production shifts to the
      employer to articulate some legitimate, nondiscriminatory reason for the
      employment decision. If the employer successfully meets this burden of
      production, then the burden shifts back to the plaintiff to show that each
      proffered reason was pretext.


(Citation, punctuation and footnote omitted.) Harris v. City of Atlanta, 345 Ga. App.
375, 377 (813 SE2d 420) (2018).

      On appeal, Franklin contends that the trial court erred by requiring her to prove

an actual violation of HIPAA as opposed to reasonable cause to believe that Fulton

County violated or failed to comply with HIPAA or Fulton County regulations. See

OCGA § 45-1-4 (d) (3). She also contends that the trial court erred by failing to

conclude that all of her claims of retaliation constituted adverse employment action,

that there was a causal relation between her protected activity and the adverse

employment action, and that the County’s proffered explanations for the adverse



      1
       In our application of this analysis, we have previously found Eleventh Circuit
decisions persuasive. Tuohy, 331 Ga. App. at 851 (3) (a), n.6.

                                          6
employment action were pretextual. We begin our analysis with the adverse

employment action element of Franklin’s claim.

      1. Adverse Employment Action. While Franklin contends that the trial court

erred by concluding that she did not suffer from adverse employment action, the

record shows that the trial court characterized the denial of two specific job

opportunities as denied promotions sufficient to establish a prima facie case of an

adverse employment action.2 We will therefore only consider whether the following

constituted adverse employment action: delaying a request to attend a training

session; change of job duties from credentialing providers and credit card processing

to electronic funds transfer duties; denial of leave requests and requests for

documentation of leave; and the denial of a third alleged transfer opportunity.3

      (a) Freeman v. Smith. Our research has revealed only one Georgia decision

addressing the standard for determining whether a public employee has met her

burden of proving “adverse employment action” under the Georgia Whistleblower



      2
        Based upon our holding in Division 2, we need not address this portion of the
trial court’s ruling and can assume, without deciding, that the denied promotions
constitute adverse employment action.
      3
      With regard to the last transfer opportunity, Franklin submitted no evidence
showing that the County denied her a specific transfer opportunity.

                                         7
Act. In Freeman v. Smith, 324 Ga. App. 426 (750 SE2d 739) (2013), this Court

addressed the validity of an administrative employee’s claim that she suffered

multiple instances of retaliation for her role as a whistleblower. Id. at 432 (1). We

first addressed whether this Court should apply the burden-shifting framework of

McDonnell Douglas, supra. We noted that not all jurisdictions had accepted this

framework, as well as difficulties inherent in its application, before concluding that

“[w]e are not required to decide4 whether the McDonnell Douglas framework should

be adopted in whistleblower retaliation cases because, under any standard, [the

plaintiff] has not pointed to record evidence that any materially adverse employment

action was a matter of retaliation for her whistle-blowing activity.” Id. at 429 (1).

      After so stating, we outlined four occasions on which the plaintiff claimed she

made protected disclosures under the Georgia Whistleblower Act. We then addressed

the causation element, stating, “the only evidence [the plaintiff] has presented of a

causal connection is the temporal proximity between her disclosures and the

materially adverse employment actions. But, . . . the only actions that occurred less




      4
      In Tuohy, supra, this Court later expressly adopted the McDonnell Douglas
framework. 331 Ga. App. at 848-849 (1).

                                          8
than three months after the disclosures were not materially adverse.” Freeman, 324
Ga. App. at 432 (1). We then analyzed adverse employment action as follows:

      “[A] plaintiff must show that a reasonable employee would have found
      the challenged action materially adverse, meaning that it might well
      have   dissuaded    a   reasonable       employee   from making     [the
      statutorily-protected disclosure].” Cobb v. City of Roswell, 533 Fed.
      Appx. 888, 896, 2013 U. S. App. LEXIS 16608 at *18 (11th Cir. 2013)
      (citing Burlington Northern & Santa Fe R. Co. v. White, 548 U.S. 53,
      67-68 (126 SCt 2405, 165 LE2d 345) (2006)). The actionable employer
      conduct must be “significant,” rather than “trivial.” Burlington
      Northern, 548 U.S. at 67-68. We conclude that a reasonable employee
      would not have found this conduct — incorrectly warning [the plaintiff]
      that an employee would be transferred — to be materially adverse. For
      these reasons, it is immaterial that this warning occurred in the same
      month in which [the plaintiff] relayed her concerns. . . .


Id. Based upon this language, it is clear that this Court applied the standard

established by the United States Supreme Court in Burlington, supra, to hold that the

plaintiff in Freeman, with regard to one of her retaliation claims, had failed to

establish an adverse employment action.5


      5
        Judge Goss’s special concurrence points to the italicized language in the
following quote from Freeman, supra, to support its argument that we need not
overrule Freeman: “[w]e are not required to decide whether the McDonnell Douglas
framework should be adopted in whistleblower retaliation cases because under any

                                           9
      (b) Standard for Adverse Employment Action in Title VII Retaliation Cases.

Our application of the Burlington standard for adverse employment action in federal

retaliation cases to retaliation cases under the Georgia Whistleblower Act in

Freeman, supra, is understandable at first glance. However, an examination of the

differences between the federal retaliation statute and the Georgia Whistleblower Act,

as well as the United States Supreme Court’s rationale in Burlington, supra, makes

it clear that we should not have done so.

      In Burlington, supra, the United States Supreme Court addressed whether the

standard for adverse employment action in employment discrimination cases brought

under the substantive discrimination section of Title VII should apply to retaliation

cases brought under a different section of Title VII. 548 U.S. at 56. It noted a split

in Circuit Courts of Appeal decisions with regard to “whether the challenged action

has to be employment or workplace related and about how harmful that action must

be to constitute retaliation.” (Emphasis supplied.) Id. at 60 (II). At that time, three

Circuit Courts of Appeal “appl[ied] the same standard for retaliation that they

standard, [the plaintiff] has not pointed to record evidence that any materially adverse
employment action was a matter of retaliation for her whistle-blowing activity.”
(Emphasis supplied.) 324 Ga. App. at 429 (1). This language, however, clearly refers
to the McDonnell Douglas burden-shifting framework; it is not a reference to various
standards for analyzing adverse employment action.

                                            10
appl[ied] to a substantive discrimination offense, holding that the challenged action

must result in an adverse effect on the terms, conditions, or benefits of employment.”

(Citations and punctuation omitted.) Id.

      In answering the question before it, the Supreme Court found the language of

the different provisions significant. Burlington, 548 U.S. at 61 (II) (A). It quoted the

following language from Title VII’s core anti-discrimination provision (often referred

to as a substantive discrimination claim):

      It shall be an unlawful employment practice for an employer


      (1) to fail or refuse to hire or to discharge any individual, or otherwise
      to discriminate against any individual with respect to his compensation,
      terms, conditions, or privileges of employment, because of such
      individual’s race, color, religion, sex, or national origin; or


      (2) to limit, segregate, or classify his employees or applicants for
      employment in any way which would deprive or tend to deprive any
      individual of employment opportunities or otherwise adversely affect his
      status as an employee, because of such individual’s race, color, religion,
      sex, or national origin. § 2000e-2(a)


(Punctuation omitted; emphasis in original.) Id. at 61-62 (I) (A). It then contrasted

this language with the following language contained in the anti-retaliation provision:


                                           11
      It shall be an unlawful employment practice for an employer to
      discriminate against any of his employees or applicants for employment
      because he has opposed any practice made an unlawful employment
      practice by this subchapter, or because he has made a charge, testified,
      assisted, or participated in any manner in an investigation, proceeding,
      or hearing under this subchapter. § 2000e-3(a).


(Punctuation omitted; emphasis in original.) Id. at 62 (II) (A).

      Based upon the different language in the two provisions, the Supreme Court

concluded that the phrase “discriminate against” in the anti-retaliation provision of

Title VII “does not confine the actions and harms it forbids to those that are related

to employment or occur at the workplace.” Burlington, 548 U.S. at 57. See also 42
U.S. C. § 2000e-3 (a). In reaching this conclusion, the Supreme Court explained that

with regard to a substantive discrimination case under Title VII, the words “‘hire,’

‘discharge,’ ‘compensation, terms, conditions, or privileges of employment,’

‘employment opportunities,’ and ‘status as an employee’ – explicitly limit the scope

of that provision to actions that affect employment or alter the conditions of the

workplace.” Burlington, 458 U.S. at 62 (II) (A). With regard to “the level of

seriousness to which harm must rise before it becomes actionable retaliation,” id. at

67 (II) (B), the Supreme Court concluded that “a plaintiff must show that a reasonable


                                         12
employee would have found the challenged action materially adverse, which in this

context means it might well have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” (Citation and punctuation omitted; emphasis

supplied.) Id. at 68 (II) (B).

       After Burlington was decided, federal courts have commented “that the Title

VII [anti-]retaliation provision protects an employee from a wider range of conduct

than the [substantive] discrimination provision does.” Phelan v. Cook County, 463

F3d 773, 781 (II) (C) (1), n.3 (7th Cir. 2006). See also Crawford v. Carroll, 529 F3d

961, 974 (III) (A), n.14 (11th Cir. 2008) (noting that “materially adverse” standard

in Burlington for retaliation cases is “distinct and different” from the “serious and

material change in the terms, conditions or privileges of employment” standard

applied to Title VII substantive discrimination claims) (punctuation omitted). The

“materially adverse” test for Title VII retaliation cases has also been described as a

more “liberal” test for adverse employment action. Crawford, 529 F3d at 974 (III)

(A). See also Herron-Williams v. Ala. State Univ., 287 FSupp.3d 1299, 1317 (V) (B)

(1) (M.D. Ala. 2018). Indeed, the Eleventh Circuit stated that “Burlington also

strongly suggests that it is for a jury to decide whether anything more than the most

petty and trivial actions against an employee should be considered ‘materially

                                         13
adverse’ to [her] and thus constitutes adverse employment actions. [Cit.]” Crawford,

529 F3d at 973 (III) (A), n.13.

      For these reasons, we disagree with Judge Doyle’s conclusion in her special

concurrence that “[b]oth standards . . . result in the same outcome for both substantive

and retaliation claims.” Analysis of whether the challenged action would have

dissuaded a reasonable worker from making or supporting a charge of discrimination

is different from an analysis of whether an employee suffered a serious and material

change in the terms, conditions, or privileges of employment. As the Eleventh Circuit

recently stated, the standard in retaliation cases under Burlington “is now viewed

from the perspective of a reasonable employee, when previously courts looked to

concrete changes in the employee’s status, such as firings, demotions, or withheld pay

raises.” Brathwaite v. School Bd. of Broward County, No. 17-13750, 2019 U.S. App.

LEXIS 6108 (IV) (B) (11th Cir. February 28, 2019). Moreover, there would have

been no need for the United States Supreme Court to articulate a new standard for

retaliation cases in Burlington if the standards were essentially the same.

Additionally, any overlap in the standards and the same result for both retaliation and

substantive discrimination claims in one particular case, as pointed out in Judge

Doyle’s special concurrence, does not mean that the same result obtains in every case.

                                          14
See, e. g., Killen v. Northwestern Human Svcs., No. 06-4100, 2007 U. S. Dist. LEXIS

66602 at *14, 25-26 (E.D. Pa. September 7, 2007) (finding that placement of

employee on administrative leave did not show sufficient adverse employment action

for Title VII substantive discrimination claim; application of Burlington standard

resulted in conclusion that employee did show adverse employment action for her

Title VII retaliation claim based upon the same facts).

      (c) The Burlington Standard Should Not Be Applied To The Georgia

Whistleblower Act. Having reviewed the rationale and holding of Burlington, we now

turn to deciding whether it was appropriate for Freeman to apply the more liberal

“materially adverse” standard for Title VII retaliation claims to actions brought under

the Georgia Whistleblower Act. Although the Georgia Whistleblower Act does not

define “adverse employment action,” the definition of “retaliate” or “retaliation”

makes clear that an “adverse employment action” must be “taken by a public

employer against a public employee in the terms or conditions of employment for

disclosing a violation of or noncompliance with a law, rule, or regulation to either a

supervisor or government agency.” (Emphasis supplied.) OCGA § 45-1-4 (a) (5). As

this language more closely tracks the statutory language for a Title VII discrimination

claim, as opposed to a Title VII retaliation claim, we conclude that this Court should

                                          15
not have applied the standard from Burlington in Freeman, supra. We therefore

overrule Freeman only to the extent that it applied the standard for adverse

employment action in Title VII retaliation cases to a Georgia Whistleblower Act case.

Specifically, the portion of Freeman holding that an employee need only “show that

a reasonable employee would have found the challenged action materially adverse,

meaning that it might well have dissuaded a reasonable employee from making the

statutorily-protected disclosure.” (Citations and punctuation omitted.) Freeman, 324
Ga. App. at 432 (1).6

      (d) Adverse Employment Action Under The Georgia Whistleblower Act. Having

concluded that the standard for Title VII retaliation cases should not have been



      6
        We disagree with the implication in Judge Doyle’s special concurrence that
we need not overrule this portion of Freeman because it merely applied, rather than
adopted, the Burlington standard. In our view, application versus adoption is a
distinction without a difference. See, e. g., Diamond v. American Family Corp., 186
Ga. App. 681, 684 (1) (368 SE2d 350) (1988) (stating “true reason these opinions
should be overruled is that they applied the wrong standard of review for liability”)
(punctuation omitted; emphasis supplied). We are “obligated to continue to rely upon
the older precedent from [this C]ourt until such time as the older law [is] properly
overruled by [this C]ourt or reversed or overruled by [the Supreme Court of
Georgia].” White v. State, ___ Ga. ___ (3) (Case No. S18G0365, decided February
4, 2019). As Freeman applied the Burlington standard, application of a more narrow
standard in this case, without overruling Freeman, would cause confusion for the
bench and bar as to which standard should be applied going forward.

                                         16
applied in Freeman, we now examine the appropriate standard to be applied to the

undefined phrase “adverse employment action” in the Georgia Whistleblower Act.

As we have already stated, prohibited retaliation includes “the discharge, suspension,

or demotion . . . or any other adverse employment action taken by a public employer

against a public employee in the terms or conditions of employment. . . .” OCGA §

45-1-4 (a) (5). In determining the meaning of this phrase, “we must afford the

statutory text its plain and ordinary meaning, we must view the statutory text in the

context in which it appears, and we must read the statutory text in its most natural and

reasonable way, as an ordinary speaker of the English language would.” (Citation and

punctuation omitted.) White v. State, ___ Ga. ___ (1) (Case No. S18G0365, decided

February 4, 2019).

      Here, the phrase appears in a list defining retaliation as “the discharge,

suspension, or demotion . . . or any other adverse employment action. . . .” OCGA §

45-1-4 (a) (5). “The legal maxim ‘noscitur a sociis’ means generally that a word or

phrase may be known from its accompanying terms. Under this rule, words of general

import, when associated together with other words of more specific import, are

limited in a sense analogous to the more specific phrases.” (Citation omitted.)

Strickland v. Phillips Petroleum Co., 248 Ga. 582, 583 (1) (284 SE2d 271) (1981);

                                          17
Antonin Scalia and Bryan A. Garner, Reading Law: The Interpretation of Legal Texts

195 (2012) (noting that this canon “especially holds that ‘words grouped in a list

should be given related meanings’”) (citation and footnote omitted). Additionally,

      when a statute or document enumerates by name several particular
      things, and concludes with a general term of enlargement, this latter
      term is to be construed as being ejusdem generis (i.e., of the same kind
      or class) with the things specifically named, unless, of course, there is
      something to show that a wider sense was intended.


(Citation and punctuation omitted.) Center for a Sustainable Coast v. Coastal

Marshlands Protection Comm., 284 Ga. 736, 737-738 (1) (670 SE2d 429) (2008); see

also Antonin Scalia and Bryan A. Garner, Reading Law: The Interpretation of Legal

Texts 199-213 (2012). Stated somewhat differently:

      Where a statute or other document enumerates several classes of persons
      or things, and immediately following, and classed with such
      enumeration, the clause embraces “other” persons or things, the word
      “other” will generally be read as “other such like,” so that persons or
      things therein comprised may be read as ejusdem generis with, and not
      of a quality superior to or different from, those specifically enumerated.
      This rule is well established in this [S]tate.


(Citation and punctuation omitted.) Standard Oil Co. v. Swanson, 121 Ga. 412, 415

(49 S.E. 262) (1904).

                                          18
      Applying these guides for viewing “the statutory text in the context in which

it appears,” City of College Park v. Martin, 304 Ga. 488, 489 (818 SE2d 620) (2018),

leads to the conclusion that the phrase “any other adverse employment action” in

OCGA § 45-1-4 (a) (5) should be interpreted to mean employment action analogous

to or of a similar kind or class as “discharge, suspension, or demotion.” See Standard

Oil Co., 121 Ga. at 415 (“words ‘other merchandise,’ in the act, must be construed to

mean other merchandise ejusdem generis with the articles expressly named”). See

also Cape Henry Towers v. Nat. Gypsum Co., 229 Va. 596, 603 (331 SE2d 476)

(1985) (Virginia Supreme Court refusing to consider statutory language out of

context and applying doctrines of ejusdem generis and noscitur a sociis to reject

argument that “or any other articles” should be given “limitless effect”) (punctuation

omitted); Dunham v. State, 140 Fla. 754, 757 (192 So. 324) (1939) (holding

“occupations specified are those which are governed by the law of bailments and, we

believe, that the broader term ‘any other person’ was meant to refer to one following

a like pursuit”); City of Mankato v. Barber Asphalt Paving Co., 142 F. 329, 345 (8th

Cir. 1905) (“[t]he general words, ‘or any other cause,’ by a familiar rule of

construction expressed by the maxim noscitur a sociis, do not enlarge the scope of the

particular words in the midst of which they appear”); United States v. Atchison, 142

                                         19
F. 176, 190-191 (W.D. Mo. 1905) (stating “authorities are all agreed that the general

words ‘or any other interstate traffic,’ used in such connection, on the rule of noscitur

a sociis and ejusdem generis, are controlled by the antecedent specification, and are

limited to objects ‘of like kind with those specified’”).7

      (e) Adverse Employment Action in Title VII Substantive Discrimination Cases.

Before applying this standard to the facts presently before us, an examination of

federal decisions interpreting the meaning of adverse employment action in

substantive discrimination cases may provide some guidance. Under that standard,

“an employee must show that [s]he suffered a serious and material change in the

      7
         Nothing cited in Judge Goss’s special concurrence mandates a different
conclusion. Judge Peterson’s statement in Franklin I, related only to application of
the statute of limitation to separate causes of action created by “any discrete adverse
employment action.” 337 Ga. App. at 297 (2). It offers no insight into the meaning
of the phrase “any other adverse employment action.”
       Our opinion in Tift County School Dist. v. Martinez, 331 Ga. App. 423, 428 (1)
(771 SE2d 117) (2015), cited in Judge Goss’s special concurrence, is also inapposite.
In that case, we concluded that the phrase “[a] municipal corporation, a county, or any
other political subdivision of this State,” found in the second sentence of OCGA § 33-
24-51 (b), included school districts for purposes of the waiver of sovereign immunity.
Id. We did not hold that the phrase “or any other political subdivision” provided
“more inclusive language” than the other terms in the list in which it appeared.
Instead, we held that this language was different from and “more inclusive” than a
different waiver for “local government entities” contained in the first sentence of
OCGA § 33-24-51 (b). Id. As we were not construing the meaning of “any other
political subdivision of this State” in the context of the list in which it appeared, our
holding in that case has no bearing on the issue now before us.

                                           20
terms, conditions, or privileges of h[er] employment.” (Citation and punctuation

omitted; emphasis supplied.) Walker v. Indian River Transp. Co., 741 Fed. Appx.

740, 749 (III) (B) (11th Cir. 2018). “Although an adverse employment action need not

be an ultimate employment decision, such as termination, failure to hire or demotion,

it must meet a ‘threshold level of substantiality.’ [Cit.]” Grimsley v. Marshalls of MA,

Inc., 284 Fed. Appx. 604, 608 (II) (A) (11th Cir. 2008). “The employee’s subjective

perception of the seriousness of the change is not controlling; rather this issue is

viewed objectively from the perspective of a reasonable person in the

circumstances.”8 Id. Examples of conduct not found to be adverse employment action

include: not allowing a retired police officer to keep his service gun;9 changing job

duties to include local driving;10 attendance and leave issues;11 a change in the




      8
       This standard differs from that applied in Title VII retaliation cases because
the materiality of the change does not turn on whether it would have dissuaded a
reasonable employee from making the statutorily protected disclosure.
      9
          Cobb v. City of Roswell, 533 Fed. Appx. 888, 896 (VI) (11th Cir. 2013).
      10
           McCone v. Pitney Bowes, 582 Fed. Appx. 798, 800 (III) (11th Cir. 2014).
      11
       Stubbs v. Compass Bank, No. 2:18-cv-00661-RDP, 2018 U. S. Dist. LEXIS
178888 at *7 (III) (A) (N.D. Ala. October 18, 2018).

                                          21
exercise time slot for an employee of the armed service;12 and the denial of a request

for a transfer.13 “[A] change in an employee’s work assignments, if not accompanied

by a tangible harm or some unusual circumstance, is generally not sufficient to

constitute an adverse employment action.” Williams v. Great-West Healthcare, No.

1:015-CV-2675-RWS-GGB, 2007 U. S. Dist. LEXIS 102132 at *23 (D) (2) (N.D. Ga.

June 8, 2007) (finding no adverse employment action from assignment of more non-

medical cases to plaintiff than managers of a different race where plaintiff presented

no evidence of financial harm).

      (f) Evidence of Adverse Employment Action in this Case. We now turn to

Franklin’s allegations of adverse employment action. To support her claim, in part,

she points to the County’s decision to remove her job duties of credentialing medical

providers and processing credit and debit card receipts and replace them with a duty

of processing insurance electronic fund transfers.14 It is undisputed that Franklin’s job


      12
        Redding v. Fanning, No. 5:14-CV-407 (MTT), 2016 U. S. Dist. LEXIS
159213 at *21 (IV) (B) (2) (M.D. Ga. November 17, 2016).
      13
        Hawkins v. BBVA Compass Bancshares, 613 Fed. Appx. 831, 836 (III) (A)
(11th Cir. 2015).
      14
        The question of adverse employment action must be considered separately
from the issue of retaliation. For example, even if an employee presents undisputed
direct evidence of discrimination, proof that the employee suffered adverse

                                           22
title, salary, and benefits were not changed as a result of her work assignments, and

her characterization of her current job duties as “busy work” is the kind of subjective,

conclusory allegation that should not be considered when determining whether an

adverse employment action has occurred. See Valero v. San Francisco State Univ.,

No. 12-cv-04744-TEH, 2014 U. S. Dist. LEXIS 47018 at *8-9 (N.D. Cal. November

17, 2014) (refusing to consider plaintiff’s conclusory allegation “that her new job is

a ‘dead-end, busywork job’” when determining whether genuine issue of material fact

existed with regard to whether an adverse employment action had occurred). While

some of Franklin’s work duties may have changed,15 some remained the same,16 and

the additional work she was given required the same general skill set and aptitude.


employment action must still be shown. See Grimsley, 284 Fed. Appx. at 609 (II) (A).
Simply put, “not all conduct by an employer negatively affecting an employee
constitutes adverse employment action.” (Citation and punctuation omitted.) McCone,
582 Fed. Appx. at 800 (III).
      15
         Franklin’s credit card duties were replaced with insurance EFT transfers, and
she no longer checked the credentials of medical providers. The credentialing work
required her to collect data from any licensed medical provider that saw Fulton
County patients to submit to various care management organizations or insurers.
While Franklin characterized the credentialing and credit card work as her “core” job
duties, she provided no evidence about how often or how long it took her to perform
them on a daily or weekly basis.
      16
       Franklin continued to count and deposit money for the County’s treasury
department, as well as parking lot proceeds.

                                          23
Additionally, Franklin has made no effort to show how her change in work

assignments has had any objectively negative effect on her future employment

opportunities. Based upon these undisputed facts and circumstances, Franklin’s work

assignment changes fail to amount to adverse employment action under OCGA § 45-

1-4 (a) (5) as a matter of law. See Martin v. Locke, 659 FSupp.2d 140, 148-149 (I)

(A) (D.C. Cir. 2009) (plaintiff’s complaint that “most of her responsibilities were

given to other employees, leaving her with busywork” failed to amount to adverse

employment action when she remained at same pay and grade level) (punctuation

omitted).17

      2. Pretext for Denied Promotions. As we have already explained, we are

assuming, without deciding, that the two denied promotions were adverse

employment action. As Franklin does not assert that the trial court erred by


      17
         After considering the record regarding Franklin’s claims based upon training
requests, leave requests, and the last transfer request, we conclude that they did not
meet the standard required for adverse employment action under OCGA § 45-1-4 (a)
(5) as a matter of law and do not warrant a detailed discussion in this opinion.
Moreover, even if we were to consider all of Franklin’s claims collectively, her
contentions regarding training, leave requests, and change in job duties do not amount
to adverse employment action. See Hyde v. KB Home, 355 Fed. Appx. 266, 269 (II)
(A) (11th Cir. 2009). We cannot consider her claim regarding the denied transfer
collectively because she submitted no evidence of a specific transfer opportunity for
which she was denied.

                                         24
concluding that the County articulated a legitimate, nondiscriminatory reason for the

employment decision, we now evaluate Franklin’s assertion on appeal that she has

shown pretext under the McDonnell Douglas test.

      A plaintiff asserting a claim under the Georgia Whistleblower Act establishes

pretext

      by a direct showing that a discriminatory reason more likely motivated
      the defendant or by an indirect showing that the defendant’s explanation
      is not credible. To avoid summary judgment, a plaintiff must present
      significantly probative evidence on the issue of pretext because the
      plaintiff has the burden of establishing pretext. A defendant’s given
      reason is not pretextual unless it is shown both that the reason was false,
      and that discrimination or retaliation was the real reason. If the
      proffered reason is one that might motivate a reasonable employer, an
      employee must meet that reason head on and rebut it, and the employee
      cannot succeed by simply quarreling with the wisdom of that reason, or
      showing that the decision was based on erroneous facts.


(Footnote omitted; emphasis supplied.) Harris, 345 Ga. App. at 378-379 (2) (b).

      (a) Denial of Health Program Administrator Position. The record shows that

Franklin applied for this position on July 3, 2012. On August 8, 2012, a human

resources manager sent an email to Franklin stating that the personnel department had

forwarded her name because she met the qualifications for the position. On August


                                          25
20, 2012, a three-person panel interviewed Franklin, as well as seven other candidates

for the position. In an affidavit, the Director of the Department of Health and

Wellness, a member of the three-person panel, averred that the sole reason Franklin

was not selected for the position was that she had received the lowest total interview

score of all of the interviewed candidates. She also stated that neither she nor any of

her subordinates retaliated against Franklin “for engaging in any form of protected

activity.” On August 28, 2012, the Director of the Department of Health and Wellness

sent an email to Franklin advising: “Even though your background and experience are

exceptional, another candidate has been selected for this position. I encourage you to

apply for future openings, and wish you much success in your career endeavors.”

      In an attempt to meet her burden of showing pretext, Franklin asserts that the

Director’s affidavit “failed to state how the scores of the candidates were determined”

and that her “statement about Franklin’s scores are hearsay and inadmissible. OCGA

§§ 24-8-801, 24-9-901.” We disagree. The affidavit states that it is based upon

personal knowledge, and it is undisputed that the Director was a member of the three-

person panel that interviewed Franklin. The Director’s statement about the scores




                                          26
does not meet the definition of hearsay in OCGA § 24-8-801 (c),18 and Franklin’s

citation to the portion of the Evidence Code regarding authentication to support her

claim is puzzling as it specifically endorses “[t]estimony of a witness with knowledge

that a matter is what it is claimed to be.” OCGA § 24-9-901 (b) (1). Based upon

Franklin’s failure to meet her burden to produce evidence of pretext, we affirm this

portion of the trial court’s grant of summary judgment to the County.

      (b) Denial of Human Services Manager Position. On December 26, 2012,

Franklin applied for this position in the Department of Aging and Youth. The job

posting required that the candidate have a

      Bachelor’s Degree in Social Work, Human Services, Vocational
      Rehabilitation, Behavioral Science or Social Science, Business or Public
      Administration, or a related field and six (6) years of progressively
      responsible experience managing community or social service programs,
      including three (3) years of program planning responsibility and three
      (3) years of supervisory experience; or a year for interchange of
      indicated education and experience equal to the minimum qualifications.




      18
        This Code section provides: “‘Hearsay’ means a statement, other than one
made by the declarant while testifying at the trial or hearing, offered in evidence to
prove the truth of the matter asserted.”

                                         27
On January 25, 2013, the Fulton County Recruiting Division notified Franklin as

follows: “We regret to inform you that after careful review of your application and/or

resume for the position of Human Services Program Manager, we have found that you

do not meet the minimum qualifications at this time.” The personnel manager who

made “recommendations to deny or advance applications for further consideration

beyond the Personnel Department” averred in her affidavit that “Franklin did not

possess the requisite number of years of community, social service, and planning

experience.”

      In support of her claim that the County’s contention regarding her lack of

minimum job qualifications was pretextual, Franklin submitted an affidavit in which

she concluded that she “met the qualifications for this position” and attached the job

announcement and her application and resume as exhibits, but provided no

explanation of how she possessed the necessary qualifications. Based upon our

review of the job announcement and Franklin’s qualifications, we cannot say that she

met her burden to produce evidence showing that the stated reason she was not




                                         28
considered for the job was false.19 We therefore affirm this portion of the trial court’s

grant of summary judgment to the County.

      3. Based upon our holding in Divisions 1 and 2, we need not address Franklin’s

remaining enumerations of error in order to affirm the trial court’s order granting

summary judgment in favor of the County. We therefore decline to address her

remaining claims of error as they are moot.

      Judgment affirmed. Dillard, C.J., Miller, P.J., McMillian, Rickman, Mercier,

Reese, Gobeil, Coomer, and Hodges, JJ., concur. Doyle, P.J., concurs fully in

Divisions 2 and 3, and in judgment only in Division 1. Barnes, P.J., McFadden, P.J.,

and Goss, J., concur in judgment only. Markle, J., disqualified.




      19
         The conclusory statement in her affidavit, standing alone, is insufficient to
create a genuine issue of material fact on the issue of pretext. See Mullis v. Welch,
346 Ga. App. 795, 798 (2) (815 SE2d 282) (2018) (“Conclusory statements in
affidavits unsupported by factual evidence are insufficient to avoid summary
judgment.”) (punctuation omitted).

                                           29
 A18A1724. FRANKLIN v. PITTS.

      DOYLE, Presiding Judge, concurring specially.

      I agree that the trial court did not err when it granted summary judgment to the

defendant on the plaintiff’s retaliation claims under the Georgia Whistleblower Act

(“GWA”). I do not agree, however, that we need to overrule our decision in Freeman

v. Smith,1 nor do I agree that the standard the majority proposes to adopt is

appropriate based on the plain language of our statute. Therefore, I concur only in the

judgment in Division 1. I concur fully in Divisions 2 and 3.




      1
          324 Ga. App. 426 (750 SE2d 739) (2013).
      The GWA precludes a public employer from retaliating against a public

employee for disclosing “a violation of or noncompliance with[,inter alia,] a law,” or,

to paraphrase, for “refusing to participate” in an act, policy, or practice of the

employer that the employee reasonably believes to be a violation of the law.2 Under

OCGA § 45-1-4,

      “[r]etaliate” or “retaliation” refers to the discharge, suspension, or
      demotion by a public employer of a public employee or any other
      adverse employment action taken by a public employer against a public
      employee in the terms or conditions of employment for disclosing a
      violation of or noncompliance with a law, rule, or regulation to either a
      supervisor or government agency.


      In Freeman, this Court applied (without formally adopting) the standard used

by federal courts when attempting to discern whether the alleged act of retaliation

constituted “adverse employment action” for purposes of a federal retaliation claim

— whether “a reasonable employee would have found the challenged action

materially adverse, meaning that it might well have dissuaded a reasonable employee

from making the” disclosure.3 The majority instead argues that this Court should



      2
          OCGA § 45-1-4 (d) (2) and (3).
      3
          Freeman, 324 Ga. App. at 432 (1).

                                           2
apply the “adverse employment action” standard applied in substantive Title VII

claims — whether the employee suffered a “serious and material change in the terms,

conditions, or privileges of h[er] employment.”4

      The majority makes too much of the distinction between the standard applied

to “adverse employment actions” under substantive Title VII claims and the standard

applied to “adverse employment actions” under federal retaliation claims. I do not

believe the distinction is as substantial as the majority urges. Both standards are

objective, reasonable person standards, and both require that the employer’s alleged

retaliation be material; in other words, the standards largely overlap and result in the

same outcome for both substantive and retaliation claims.5 Our retaliation statute does

not track perfectly either the language of Title VII’s substantive claims or the

language of Title VII’s retaliation claims. And implicit in Freeman’s application of

the Title VII retaliation “adverse employment action” standard is the plain language



      4
          (Punctuation omitted.) Crawford v. Carroll, 529 F3d 961, 974 n.14 (11th Cir.
2008).
      5
        See Ambus v. AutoZoners, LLC, 71 FSupp.3d 1280, 1302 (V) (3) (Ala. M.D.
2014). See also Walker v. Indian River Transp. Co., No. 17-10501 (B) (11th Cir. July
27, 2018) (reviewing discrimination and retaliation claims and concluding that only
one claim constituted an adverse employment action and met both the retaliation and
discrimination standards).

                                           3
of our statute, which limits the universe of conduct to which an employer’s alleged

retaliatory action must apply.

      I believe the cumulative application of the federal retaliation “adverse

employment action” standard within the lens of the plain language of the GWA

provides a workable standard. In any event, the plaintiff’s claims fail under the

standards suggested by both the majority and Judge Goss’s special concurrence.




                                        4
A18A1724. FRANKLIN v. PITTS.

      GOSS, Judge, concurring specially.

      I agree that the trial court did not err when it granted summary judgment in

favor of Commissioner Pitts on Dedrain Franklin’s retaliation claim under the

Georgia Whistleblower Act. I do not agree, however, that we need to overrule our

decision in Freeman v. Smith, 324 Ga. App. 426 (750 SE2d 739) (2013), as we affirm

the trial court’s correct and well-written order.

      The relevant provision of the Whistleblower Act, OCGA § 45-1-4 (a) (5),

defines prohibited retaliation as including “the discharge, suspension, or demotion by

a public employer of a public employee or any other adverse employment action
taken by a public employer against a public employee in the terms or conditions of

employment” for disclosing a violation of law, rule, or regulation to a supervisor or

agency. Applying a rule of interpretation which construes a word or phrase in

accordance with its accompanying terms, the majority interprets the statutory phrase

“any other adverse employment action” as “employment analogous to or of a similar

kind or class as discharge, suspension, or demotion.” (Op. p. 17.) We should first

attempt to read the statute in accordance with its plain and ordinary meaning,

however. See Deal v. Coleman, 294 Ga. 170, 173 (751 SE2d 337) (2013) (“if a

statutory text is clear and unambiguous, we attribute to the statute its plain meaning,

and our search for statutory meaning is at an end.”) (punctuation omitted).

      Nothing in the text of OCGA § 45-1-5 (a) (5) suggests that an employer’s “any

other adverse employment action” against the whistleblower must be as serious as a

discharge, suspension, or demotion. If the General Assembly had so intended, it could

easily have done so by using terms such as “any similarly adverse employment

action” or “any other adverse employment action with a similar level of seriousness

or gravity.” Instead, the legislature used the broad phrase “any other adverse

employment action,” which I read as potentially including adverse actions not

necessarily as serious as discharge, suspension, or demotion. See Franklin v. Eaves,


                                          2
337 Ga. App. 292, 297 (787 SE2d 265) (2016) (Peterson, J.) (the Act’s definition of

“retaliation” “indicat[es] that any discrete adverse employment action can create a

cause of action”) (emphasis supplied); Tift County School Dist. v. Martinez, 331 Ga.

App. 423, 428 (1) (771 SE2d 117) (2015) (courts were required to read the statutory

phrase “any other political subdivision” as “more inclusive” than the more narrowly

defined category of “local government entities,” such that a school district had

waived its sovereign immunity to the extent it purchased insurance).

      I also do not agree that we must overrule our decision in Freeman. We began

our analysis in that case with the observation that “not all” courts facing the question

have applied the so-called McDonnell-Douglas burden-shifting framework1 to

Georgia whistleblower retaliation claims. 324 Ga. App. at 429 (1). We specifically

noted, however, that we were “not required to decide whether the McDonnell-

Douglas framework should be adopted in whistleblower cases because, under any

standard, [the Freeman plaintiff] ha[d] not pointed to record evidence that any




      1
        See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-803 (II) (93 SCt
1817, 36 LE2d 668) (1973); Tuohy v. City of Atlanta, 331 Ga. App. 846, 848-850 (1)
(771 SE2d 501) (2015). Our decision in Tuohy cited Freeman without overruling it,
perhaps because Freeman specifically avoided the framework question. 331 Ga. App.
at 849 (1).

                                           3
materially adverse employment action was a matter of retaliation for her whistle-

blowing activity.” Id. at 430 (1) (emphasis supplied).

      We also cited law including Burlington Northern & Santa Fe R. Co. v. White,

548 U.S. 53 (126 SCt 2405, 165 LE2d 345) (2006), that “[t]he actionable employer

conduct must be ‘significant’ rather than ‘trivial.’” Freeman, 324 Ga. App. at 432 (1);

Grimsley v. Marshalls of MA, Inc., 284 Fed. Appx. 604, 608 (II) (A) (11th Cir. 2008)

(“Although an adverse employment action need not be an ultimate employment

decision, such as termination, failure to hire, or demotion, it must meet a threshold

level of substantiality”) (citations and punctuation omitted). In short, an employee’s

allegations of an “adverse employment action” under the Whistleblower Act are

properly evaluated for their objective materiality – that is, whether “‘a reasonable

employee would have found the challenged action materially adverse, meaning that

it might well have dissuaded a reasonable employee from making the statutorily

protected disclosure.’” Freeman, 324 Ga. App. at 432 (1), quoting Cobb v. City of

Roswell, 533 Fed. Appx. 888, 896 (11th Cir. 2013); see also Burlington Northern &

Santa Fe R. Co., 548 U.S. at 67-68 (“a plaintiff must show that a reasonable

employee would have found the challenged action materially adverse, which in this




                                          4
context means it well might have dissuaded a reasonable worker from making or

supporting a charge” of retaliation) (citation and punctuation omitted).

      Because Freeman correctly stated existing law on the proper standard to be

applied to a plaintiff’s retaliation claims under the Georgia Whistleblower Act, I see

no need to overrule that decision. I therefore concur only in the judgment. I am

authorized to state that Presiding Judge Barnes and Presiding Judge McFadden join

in this special concurrence.




                                          5